        Case 2:17-cv-02107-AC Document 19 Filed 05/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EVERTON V. WHITELY,                               No. 2:17-cv-2107 AC P
12                         Plaintiff,
13           v.                                         ORDER
14    J. LEBECK, et al.,
15                         Defendants.
16

17          Plaintiff has filed a motion for a thirty-day extension of time to file an amended complaint

18   due to limitations on law library access caused by the COVID-19 pandemic. The current deadline

19   is May 29, 2020. Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s motion for an extension of time (ECF No. 18) is granted.

21          2. Plaintiff shall have an additional thirty days, up to and including June 29, 2020, to file

22   an amended complaint.

23   DATED: May 15, 2020

24

25

26

27

28
